EDMONDSON, Circuit Judge,
dissenting:
The strange things about today’s court’s opinion are how easily it assumes that the public interest in civil litigation generally differs from the interests of the litigants (themselves members of the public) in a particular case, how little significance is given to the fact that this ease was settled before trial (unlike Wilson v. American Motors Corp., 759 F.2d 1568 (11th Cir.1985), upon which today’s court relies so heavily), and how the considerable júrispru-dence on deference in reviewing motions to intervene goes mostly unmentioned.
Because the case involves in no way the public nature of trials occurring in open court, this case is materially different from Wilson.1 This case permits us to look at the law on opening the sealed files of cases that settle before trial to scrutiny by persons not party to the litigation when there is no claim or reason to believe that the files need to be seen to check on either the honesty or the efficiency of the judicial system’s handling of the case and when the procedural mechanism used to gain access is a Rule 24(b) motion for permissive intervention filed many months after the case was ended by settlement.
For permissive intervention, the standard of review is abuse of discretion. Stallworth v. Monsanto Co., 558 F.2d 257, 263 (5th Cir.1977). And intervention after settlement or entry of judgment is not favored. See, e.g., McDonald v. E.J. Lavino Co., 430 F.2d 1065, 1071 (5th Cir.1970) (recognizing well-established principle that intervention after judgment usually not granted); Reeves v. Wilkes, 754 F.2d 965, 971 (11th Cir.1985) (affirming intervention denial in part because time and effort spent to formulate settlement of case would be for naught); cf. also Engra, Inc. v. Gabel, 958 F.2d 643, 645 (5th Cir.1992) (viewing as untimely motion to intervene filed eight months after settlement); Aleut Corp. v. Tyonek Native Corp., 725 F.2d 527, 530 (9th Cir.1984) (finding no abuse of discre*1017tion where court denied intervention motion filed on eve of settlement).2 Timeliness is important when moving to intervene. Given just the delay in filing the motion and the importance of finality in litigation, that is, a case’s being over for all purposes at some reasonable, definite time, there is no abuse of discretion here. But, there is more that supports the district court’s judgment.
For the purpose of civil litigation, courts exist chiefly as a public service to persons who cannot work out their private disputes and need the intervention of an unbiased entity to help bring the controversy to an end. Briefly stated, the public interest in civil litigation is mainly that these private disputes be concluded peacefully, fairly and without too much cost to society as a whole. Voluntary settlements are peaceful, less costly to society than full litigation and, because parties are making their own choice, usually will be as fair to both parties as the results reached following full litigation. Court practices facilitating, as opposed to obstructing, settlements advance generally the public’s goals for civil litigation.3
Allowing private parties in civil litigation in federal court to seal the terms of their settlements and other parts of pretrial records significantly promotes voluntary settlements in some cases. For example, no one disputes that the settlement reached in this case depended on the record being sealed.
The linchpin of today’s opinion is this idea: “Once a matter is brought before a court for resolution, it is no longer the parties’ case but also the public’s case.” This statement is true in a sense; but it does not seem to help us much in deciding whether the district court abused its discretion in denying a motion to intervene in this case. Nor does it lead directly to the conclusion that pretrial records in civil cases that have been concluded by settlement ought to be easily opened by nonparties to the litigation.
It seems plain to me that the public wants civil cases involving private litigants to be concluded fairly, peacefully and without too much cost to the general public. It is nowhere as nearly plain to me that the public wants much or needs much to know about every dispute settled between private parties so long as no one claims that the court, as a public institution, acted wrongfully in the pertinent case. And, in this case, no one even hints at judicial wrongdoing or inefficiency or anything else negative about the court.
Let us recall that litigants are not wholly separate from the public. Litigants are part of the public, and I am unwilling to assume too quickly that the public wants something very different from what litigants in a given case want. Defendants rarely have much say about being hauled into court. I doubt that they somehow waive all or most of their privacy privileges simply because someone — justifiably or not — files suit against them. Plaintiffs also often come to court as a last resort, sometimes forced to do so by the arbitrariness of others. They ought not to have to surrender much of their privacy as a condition of making use of the institutions the public provides for the peaceful settlement of disputes. Given the sweep of pretrial discovery, it is easy to understand that much private information about litigants can be dredged up in the pretrial process. All of this information may become part of the court record. I doubt that the public, each of whom may be a litigant tomorrow, believes all that information ought to be fair game once a person becomes a litigant, especially if the pertinent case is settled and never goes to trial.
*1018Turning to this case, I-see no good reason to allow Westlands to intervene in a case that did not, in fact, involve Westlands in any way and which had been over for seven months before Westlands sought to intervene.4 The public’s right to know is a captivating phrase; but this case is, in reality, about Westlands’ convenience. If Westlands were allowed to intervene and then to look at the- sealed pretrial records it might be easier for Westlands to prevail in its own civil lawsuit against Amoco. I understand Westlands’ desire. I do not think poorly of Westlands’ efforts. But Westlands remains free to conduct discovery in its own suit against Amoco. ■ And I do not see Westlands’ convenience as a compelling public interest that overrules the privacy expectations of the litigants in this case, the public interest in promoting settlements that would be diminished if Westlands prevailed, the value of finality that would .be undercut if this case were reopened for any purpose, and the timeliness rule that intervention after settlement or judgment is unfavored.
The issue before us is whether the district court abused its discretion by denying permissive intervention. I cannot say the district court abused its discretion in denying Westlands’ motion to intervene. Wilson v. American Motors Corp., 759 F.2d at 1569 (“This appeal raises important issues regarding the public’s right of access to civil trials.”) is not controlling: no motion to intervene was even involved in Wilson, and no trial is involved here. See also Nixon v. Warner, 435 U.S. 589, 98 S.Ct. 1306, 55 L.Ed.2d 570 (1978) (no absolute right of access to judicial records); Belo Broadcasting Corp. v. Clark, 654 F.2d 423 (5th Cir.1981) (less than the most compelling circumstances is enough to prevent access to judicial records not involving trial proceedings); and FDIC v. Ernst & Ernst, 677 F.2d 230, 232 (2d Cir.1982) (once confidentiality order is entered and relied upon, it can be modified only if “extraordinary circumstances" or “compelling need” warrants modification).
I would affirm the district court’s judgment.

. A case is authority only for what it actually decides. Wilson dealt with disclosure of trial proceedings and actually distinguished itself from earlier circuit precedent less favorable to easy access to court material on the ground that Wilson was dealing with a trial. See Wilson v. American Motors Corp., 759 F.2d 1568, 1571 (11th Cir.1985). Language such as "What transpires in the courtroom is public property” is stressed throughout Wilson. See, e.g., id. at 1570. The court in Wilson had no authority to decide any case other than Wilson, and the facts of this case are not much like Wilson.


. The idea that intervention can occur after settlement or final judgment also raises worrisome jurisdictional questions. See, e.g., Tosco Corp. v. Hodel, 804 F.2d 590, 592 (10th Cir.1986) (concluding that settlement deprived court of jurisdiction to hear nonparties’ motion to intervene).


. If fewer cases settled and more cases went to trial, the court system would not be able to handle the additional work without significant changes — probably costly changes — in the court system. This is another public benefit to having cases settle.


. Westlands waited for more than three months after it knew about this case’s existence before moving to intervene.